Case: 17-40475      Document: 00514233153         Page: 1    Date Filed: 11/10/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 17-40475                                 FILED
                                  Summary Calendar                       November 10, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

JESUS ALFONSO DOMINGUEZ-PORTILLO,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 1:16-CR-1135-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

       Jesus Dominguez-Portillo appeals the eighteen-month sentence for



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40475     Document: 00514233153     Page: 2   Date Filed: 11/10/2017


                                  No. 17-40475

having been found unlawfully in the United States following removal. He
contends that his sentence above the advisory guideline range of zero to six
months was procedurally and substantively unreasonable.

      Dominguez-Portillo maintains that the district court erred procedurally
by failing adequately to explain the extent of the upward variance. To the
contrary, however, the court relied on proper factors and provided a sufficient
explanation. See United States v. Smith, 440 F.3d 704, 707−08 (5th Cir. 2006).
In stating its reasons for a non-guideline sentence, the court considered
Dominguez-Portillo’s history and characteristics, and it noted the need to
reflect the seriousness of the offense, to promote respect for the law, to provide
just punishment, to afford adequate deterrence, and to protect the public.

      Dominguez-Portillo claims that the sentence was substantively un-
reasonable given the above-noted, alleged procedural errors and because the
district court gave undue weight to his “extremely limited” criminal history
and failed to give appropriate weight to the applicable guideline range. There
is no indication, however, that the court failed to account for a factor that
should have received significant weight, gave significant weight to any im-
proper factor, or made a clear error of judgment in balancing the relevant
factors. See id. at 708. Further, the court tied the above-noted reasons to spe-
cific facts and particular 18 U.S.C. § 3553(a) factors sufficient to justify the
variance. See Gall v. United States, 552 U.S. 38, 49−53 (2007). Although the
variance was significant, it was not substantively unreasonable. See, e.g.,
United States v. McElwee, 646 F.3d 328, 344-45 (5th Cir. 2011); United States
v. Saldana, 427 F.3d 298, 315−16 (5th Cir. 2005).

      AFFIRMED.




                                        2